DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for designating group coordinator based on root path cost, received signal strength or packet error rate, does not reasonably provide enablement to “determine that at least the second playback 
Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for designating group coordinator based on root path cost, received signal strength or packet error rate, does not reasonably provide enablement to “determine that at least the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol; based on determining that the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol, configure the first playback device 
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for designating group coordinator based on root path cost, received signal strength or packet error rate, does not reasonably provide enablement for “determining that at least the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol; based on determining that the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol, configuring the first playback device as a group coordinator of the group of playback devices” as recited in independent claim 19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification discloses only using root .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US Patent No. 7,835,689), and further in view of Bryce (US Patent No. 7,987,294).
Regarding claim 1, Goldberg teaches a first playback device comprising:
at least one network interface (Fig. 1 item 110); at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured (col. 10 ll. 21-50 cell phones, PDAs known devices with processor and stored software programs in memory) to:
determine that the first playback device is connected to a local data network via the at least one network interface using a first networking protocol (Figs. 9A-9B item 710, col. 24 ll. 55-col. 25 ll. 11 broadcaster device, col. 17 ll. 1-18, ll. 46-49, col. 22 ll. 16-23 any one of multiple protocols simultaneously, col. 24 ll. 55-62);
receive a command to join at least a second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source (col. 30 ll. 52-67, col. 31 ll. 28-31, col. 32 ll. 6-15, ll. 34-41 cluster receiving indication of player device to join the cluster, col. 9 ll. 31-45, col. 23 ll. 22-33 multiple audio sources);
based on the received command, join at least the second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source; determine that at least the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol (col 17 ll. 55-67 determine joined units, col. 22 ll. 16-23 
configure the first playback device as a group coordinator of the group of playback devices (Fig. 6 item 710, Figs. 9A-9B items 710), wherein the group coordinator (a) receives the audio content from the audio source (Fig. 29A-29B item 1706 audio source, col. 58 ll. 49-col. 59 ll. 5), and (b) forwards at least a portion of the received audio content to at least 2the second playback device during rendering of the audio content by the group of playback devices; and while rendering the audio content, (i) receive the audio content from the audio source and (ii) forward at least the portion of the received audio content to at least the second playback device (col. 16 ll. 9-28, col. 27 ll. 30-col. 29 ll. 9, col. 55 ll. 46-51 locally play as well as transmit to other players) (col. 9 ll. 9-col. 60 ll. 63 for complete details).
Goldberg assigns group coordinator (broadcaster) based on being the first unit performing broadcast of media, but Goldberg does not teach that based on determining that the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol, configuring the first playback device as a group coordinator (Note: This limitation is not supported by disclosure and is rejected under 35 USC 112 as indicated above.).
However, in the similar field, Bryce teaches of determining a group coordinator (group leader) by various algorithms (col. 4 ll. 51-57 wireless network interface audio, col. 5 ll. 55-col. 6 ll. 14, col. 6 ll. 49-col. 7 ll. 10 discoverable based on described hardware i.e. network interface, using MAC address hierarchy, col. 8 ll. 23-col. 10 ll. 17 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goldberg to determine a group coordinator (group leader) by various algorithms when device is connected to the network as taught by Bryce so that “wireless speaker systems substantially autonomously form a single wireless audio system--also referred to as a "group"--having its own control interface”….”used to apply operational changes across the wireless audio system, such as volume adjustment”….”applied to the system as a whole, and this change is subsequently implemented as appropriate by each of the individual wireless speaker subsystem units” (Bryce, col. 3 ll. 57-65).
Regarding claim 2, Goldberg teaches the first networking protocol comprises an IEEE 802.3 Ethernet protocol, and wherein the second networking protocol comprises an IEEE 802.11 wireless networking protocol (col. 17 ll. 2-8 any of 802.11a, b, g). Bryce teaches the first networking protocol comprises an IEEE 802.3 Ethernet protocol, and wherein the second networking protocol comprises an IEEE 802.11 wireless networking protocol (col. 15 ll. 35-col. 16 ll. 13 any of 802.11a, g and Ethernet).
Regarding claim 3, Goldberg teaches the first networking protocol comprises an IEEE 802.11 wireless networking protocol over a first frequency band, and wherein the second networking protocol comprises an IEEE 802.11 wireless networking protocol over a second frequency band that is different from the first frequency band (col. 17 ll. 2-8 any of 2.5G or 3G). Bryce teaches the first networking protocol comprises an IEEE 
Regarding claim 4, Bryce teaches the first networking protocol comprises an IEEE 802.11 wireless networking protocol over a first frequency band, and wherein the second networking protocol comprises an IEEE 802.11 wireless networking protocol over a second frequency band that is different from the first frequency band (col. 15 ll. 61-col. 16 ll. 13 any of 2.4 GHz or 5GHz).
Regarding claim 5, Goldberg teaches the first playback device is configured to receive the audio content from a cloud-based streaming media service (col. 9 ll. 36-38, col. 23 ll. 22-33, col. 58-49-col. 59 ll. 5).
Regarding claim 6, Goldberg teaches the group coordinator (c) transmits playback timing information to at least the second playback device to synchronize rendering of the audio content by the group coordinator and at least the second playback device, the first playback device further comprising program instructions stored on the non-transitory computer- readable medium that are executable by the at least one processor such that the first playback device is configured to: while rendering the audio content, (iii) transmit playback timing information to at least the second playback device to synchronize rendering of the audio content by the group coordinator and at least the second playback device (col. 26 ll. 56-col. 30 ll. 49 different manners of timing information for synchronized rendering).
Regarding claim 7, Bryce teaches the first playback device is configured to determine that at least the second playback device is connected to the local data network using the second networking protocol comprise program instructions that are executable by the at least one processor such that the first playback device is configured to determine that at least the second playback device is connected to the local data network using the second networking protocol after joining at least the second playback device in the group of playback devices (col. 12 ll. 16-19 device capabilities are interrogated and thus can determine second device networking protocol as would have been obvious to a person of ordinary skill in the art.).
Regarding claim 8, Goldberg teaches the first playback device is configured to receive the 4command to join at least the second playback device in the group of playback devices comprise program instructions that are executable by the at least one processor such that the first playback device is configured to receive a command to form a new group of playback devices comprising the first playback device and the second playback device (col. 30 ll. 52-67, col. 31 ll. 28-31, col. 32 ll. 6-15, ll. 34-41 cluster receiving indication of player device to join the cluster i.e. first receiver requesting and joining with the broadcast device.).
Regarding claim 10, Goldberg teaches a non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor (col. 10 ll. 21-50 cell phones, PDAs known devices with processor and stored software programs in memory), cause a first playback device having at least one network interface to:

receive a command to join at least a second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source (col. 30 ll. 52-67, col. 31 ll. 28-31, col. 32 ll. 6-15, ll. 34-41 cluster receiving indication of player device to join the cluster, col. 9 ll. 31-45, col. 23 ll. 22-33 multiple audio sources);
based on the received command, join at least the second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source; determine that at least the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol (col 17 ll. 55-67 determine joined units, col. 22 ll. 16-23 multiple protocols simultaneously, col. 24 ll. 55-62, col. 25 ll. 29- col. 26 ll. 10, col. 31 ll. 1-34, col. 35 ll. 1-col. 36 ll. 44 joining based on voting and socket connection established);
configure the first playback device as a group coordinator of the group of playback devices (Fig. 6 item 710, Figs. 9A-9B items 710), wherein the group coordinator (a) receives the audio content from the audio source (Fig. 29A-29B item 1706 audio source, col. 58 ll. 49-col. 59 ll. 5), and (b) forwards at least a portion of the received audio content to at least the second playback device during rendering of the audio content by the group of playback devices; and while rendering the audio content, 
Goldberg assigns group coordinator (broadcaster) based on being the first unit performing broadcast of media, but Goldberg does not teach that based on determining that the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol, configuring the first playback device as a group coordinator (Note: This limitation is not supported by disclosure and is rejected under 35 USC 112 as indicated above.).
However, in the similar field, Bryce teaches a non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor (col. 16 ll. 37-col. 18 ll. 24), cause a first playback device having at least one network interface to determine a group coordinator (group leader) by various algorithms (col. 4 ll. 51-57 wireless network interface audio, col. 5 ll. 55-col. 6 ll. 14, col. 6 ll. 49-col. 7 ll. 10 discoverable based on described hardware i.e. network interface, using MAC address hierarchy, col. 8 ll. 23-col. 10 ll. 17 determine discovered device wireless audio capability i.e. wireless network interface) when device is connected to the network (col. 4 ll. 36-43, or col. 7 ll. 28-col. 8 ll. 9 discovered).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goldberg to include non-transitory computer-readable medium provisioned with program instructions to determine a group 
Regarding claim 11, refer to rejections for claim 10 and claim 2.
Regarding claim 12, refer to rejections for claim 10 and claim 3.
Regarding claim 13, refer to rejections for claim 10 and claim 4.
Regarding claim 14, refer to rejections for claim 10 and claim 5.
Regarding claim 15, refer to rejections for claim 10 and claim 6.
Regarding claim 16, refer to rejections for claim 10 and claim 7.
Regarding claim 17, refer to rejections for claim 10 and claim 8.
Regarding claim 19, Goldberg teaches a method carried out by a first playback device having at least one network interface, the method comprising:
determining that the first playback device is connected to a local data network via the at least one network interface using a first networking protocol (Figs. 9A-9B item 710, col. 24 ll. 55-col. 25 ll. 11 broadcaster device, col. 17 ll. 1-18, ll. 46-49, col. 22 ll. 16-23 any one of multiple protocols simultaneously, col. 24 ll. 55-62);
receiving a command to join at least a second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source (col. 30 ll. 52-67, col. 31 ll. 28-31, col. 32 ll. 6-15, ll. 34-41 cluster receiving 
based on the received command, joining at least the second playback device in a group of playback devices that are configured for synchronous playback of audio content from an audio source; determining that at least the second playback device is connected to the local data network using a second networking protocol different from the first networking protocol (col 17 ll. 55-67 determine joined units, col. 22 ll. 16-23 multiple protocols simultaneously, col. 24 ll. 55-62, col. 25 ll. 29- col. 26 ll. 10, col. 31 ll. 1-34, col. 35 ll. 1-col. 36 ll. 44 joining based on voting and socket connection established);
configuring the first playback device as a group coordinator of the group of playback devices (Fig. 6 item 710, Figs. 9A-9B items 710), wherein the group coordinator (a) receives the audio content from the audio source (Fig. 29A-29B item 1706 audio source, col. 58 ll. 49-col. 59 ll. 5), and (b) forwards at least a portion of the received audio content to at least the second playback device during rendering of the audio content by the group of playback devices; and 9while rendering the audio content, (i) receiving the audio content from the audio source and (ii) forwarding at least the portion of the received audio content to at least the second playback device (col. 16 ll. 9-28, col. 27 ll. 30-col. 29 ll. 9, col. 55 ll. 46-51 locally play as well as transmit to other players) (col. 9 ll. 9-col. 60 ll. 63 for complete details).
Goldberg assigns group coordinator (broadcaster) based on being the first unit performing broadcast of media, but Goldberg does not teach that based on determining that the second playback device is connected to the local data network using a second 
However, in the similar field, Bryce teaches to determine a group coordinator (group leader) by various algorithms (col. 4 ll. 51-57 wireless network interface audio, col. 5 ll. 55-col. 6 ll. 14, col. 6 ll. 49-col. 7 ll. 10 discoverable based on described hardware i.e. network interface, using MAC address hierarchy, col. 8 ll. 23-col. 10 ll. 17 determine discovered device wireless audio capability i.e. wireless network interface) when device is connected to the network (col. 4 ll. 36-43, or col. 7 ll. 28-col. 8 ll. 9 discovered).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Goldberg to determine a group coordinator (group leader) by various algorithms when device is connected to the network as taught by Bryce so that “wireless speaker systems substantially autonomously form a single wireless audio system--also referred to as a "group"--having its own control interface”….”used to apply operational changes across the wireless audio system, such as volume adjustment”….”applied to the system as a whole, and this change is subsequently implemented as appropriate by each of the individual wireless speaker subsystem units” (Bryce, col. 3 ll. 57-65).
Regarding claim 20, refer to rejections for claim 19 and claim 3.

Allowable Subject Matter
Claims 9, 18 are objected as they are rejected under 35 USC 112 as indicated above.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653